Citation Nr: 1455550	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-27 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for loss of left ovary, to include as secondary to polychlorinated biphenyl (PCB) exposure, asbestos exposure, and/or herbicide exposure.

2.  Entitlement to service connection for an eye disorder (including decreased vision) secondary to thyroid condition/Graves' disease, PCB exposure, asbestos exposure, and/or herbicide exposure.

3.  Entitlement to service connection for hair loss secondary to thyroid condition/Graves' disease, an acquired psychiatric disability, PCB exposure, asbestos exposure, and/or herbicide exposure.

4.  Entitlement to service connection for a sleep disorder (including sleep apnea) secondary to thyroid condition/Graves' disease, an acquired psychiatric disability, PCB exposure, asbestos exposure, and/or herbicide exposure.

5.  Entitlement to special monthly compensation (SMC) based on anatomical loss.
6.  Entitlement to service connection for bilateral breast biopsies with scars secondary to PCB exposure, asbestos exposure, and/or herbicide exposure. 

7.  Entitlement to service connection for diabetes mellitus secondary to PCB exposure, asbestos exposure, and/or herbicide exposure. 

8.  Entitlement to service connection for thyroid condition/Graves' disease secondary to PCB exposure, asbestos exposure, and/or herbicide exposure.

9.  Entitlement to service connection for an acquired psychiatric disability secondary to thyroid condition/Graves' disease, PCB exposure, asbestos exposure, and/or herbicide exposure.

10.  Entitlement to service connection for chronic fatigue syndrome (CFS) secondary to an acquired psychiatric disability, PCB exposure, asbestos exposure, and/or herbicide exposure.

11.  Entitlement to service connection for irregular menopause secondary to PCB exposure, asbestos exposure, and/or herbicide exposure.

12.  Entitlement to chronic obstructive pulmonary disease (COPD) secondary to PCB exposure, asbestos exposure, and/or herbicide exposure.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and her husband

ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The psychiatric issue has been recharacterized given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The ovary, eye, and sleep issues have been recharacterized to better reflect the Veteran's claims.   

The Veteran and her husband testified at a hearing before a Decision Review Officer (DRO) in June 2013, and before the undersigned Veterans Law Judge (VLJ) in August 2014.  Transcripts of the hearings are associated with the claims file. 

At the June 2013 hearing, the Veteran expressed her desire to withdraw from appellate review the issue of entitlement to service connection for COPD.  See June 2013 Hearing Transcript at 14.  A written transcription of the Veteran's testimony is of record.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  The Veteran's representative confirmed withdrawal of this issue in a June 2014 VA Form 21-4138.  As the Veteran has withdrawn her appeal regarding the aforementioned issue, there remain no allegations of errors of fact or law for appellate consideration.

The record raises an informal claim of entitlement to service connection for premature/stillborn births secondary to PCB exposure, asbestos exposure, and/or herbicide exposure.  See, e.g., August 2014 Hearing Transcript at 6.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate development.

The issues of entitlement to service connection for loss of left ovary, eye disorder, hair loss, sleep disorder, SMC, bilateral breast biopsies with scars, diabetes mellitus, thyroid condition/Graves' disease, acquired psychiatric disability, and irregular menopause are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have CFS.


CONCLUSION OF LAW

The Veteran does not have CFS that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).  

By way of a March 2011 pre-adjudication letter, VA notified the Veteran of the information and evidence need to substantiate her service connection claim, to include secondary service connection.  This letter addressed the unique evidentiary requirements for claims of exposure to asbestos.  The March 2011 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Most recently, an April 2014 supplemental statement of the case (SSOC) readjudicated the service connection claim after all essential notice was given and pertinent evidence was received.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, the Board finds that VA satisfied its duty to notify.  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of her claim.  The evidence of record includes service treatment and personnel records, VA treatment records, private treatment records, medical articles, congressional hearing testimony, and lay statements.  The RO made appropriate inquiries to document any herbicide or asbestos exposure.  A September 1997 VA treatment record indicates that the Veteran was pursuing Social Security disability benefits because of her knees.  Accordingly, the Board finds that those records are not relevant and that a remand to obtain them is not necessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

No examination was conducted in connection with the service connection claim.  However, as explained herein, there is no competent evidence of CFS.  Hence, a remand to obtain an examination and opinion is not necessary to decide this claim.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.)

Finally, neither the Veteran nor her representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of either the DRO or the Board hearing.  The Board thus finds that she is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).



II.  Service Connection

The Veteran contends that she was exposed to PCB, herbicides, and asbestos while stationed at McClellan Air Base, Alabama; Fort Dix, New Jersey; and Aberdeen Proving Ground, MD.  Personnel records establish that the Veteran was stationed at these locations.  

The RO has conceded exposure to PCB at McClellan Air Base.  See November 29, 2011 Compensation and Pension Exam Request.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

The most probative evidence of record shows that the Veteran has not been diagnosed with CFS.  No chronic fatigue disorder was found in service or on separation from service.  VA and private treatment records show that the Veteran has occasionally complained of fatigue.  The first time the Veteran complained of fatigue was in December 1981, many years after active service.  Since that time, it appears that clinicians have associated the Veteran's complaints of fatigue with a cold (July 1989), bronchitis (December 1989), and a sinus infection (May 2005).

Service connection cannot be granted in the absence of a current disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Significantly, at no time during the current appeal has the Veteran been diagnosed with CFS.

The negative evidence in this case outweighs the positive.  The Veteran is competent to describe subjective complaints such as fatigue, but is not competent to diagnose a disability where such requires specialized medical training or knowledge.  Therefore, the Veteran's contentions that she has CFS that is related to PCB, herbicide, or asbestos exposure are greatly outweighed by the medical evidence of record, which does not show any current diagnosis of, or treatment for, this condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-55 .


ORDER

Entitlement to service connection for CFS is denied.  


REMAND

As noted above, the Veteran contends that she was exposed to PCB, herbicides, and asbestos during service.  

In February 2012, a VA physician reviewed the claims file and opined that it is "less likely" that any PCB exposure contributed to or caused the Veteran's thyroid disorder, ovary disorder, breast cysts, irregular menopause, and diabetes.  The doctor reviewed medical research concerning PCB exposure and found that it "does not show specific causation (in light of family history)."  He also noted that natural progression of disease with age "can certainly cause the above medical issues, as can strong family histories."

In a July 2012 addendum, the same VA physician acknowledged that it is "well known" that PCB exposure, amongst other toxic substances, can interfere with thyroid function.  However, an extensive literature search yielded no article that mentioned a true and positive association between thyroid/Graves' disease and PCB exposure.  He wrote:  "One has to wonder whether the likelihood of being afflicted with thyroid disease was due to natural progression of disease with age" given that the Veteran had suffered from this condition since approximately the 1990's.  The physician noted that "it would be impossible to determine any aggravation issues."

In December 2013, a VA physician's assistant reviewed the claims file, as well as various medical literature studies and websites, and determined that no conclusive data or correlation exists either way to support or refute evidence regarding PCB and thyroid issues.  She concluded that the level of any PCB exposure that the Veteran had been exposed to was speculative at best.
 
The record contains an undated correspondence from a VA nurse practitioner, who stated that she was "unable to find documentation in medical literature that shows a direct correlation to Graves Disease or diabetes and PCB exposure."

The record also contains an undated correspondence from Dr. R.J., who reviewed the Veteran's military records, "significant documentation immediately thereafter to the present time," and recent VA treatment records.  He noted that it is very difficult to conclusively state causation between environmental exposures and "singular health issues."  In any event, he opined that "there is at least as likely as not a clear connection between [the Veteran's] time in military service . . . and her current health issues."

Unfortunately, none of these opinions are adequate.  The undated opinion from Dr. R.J. is too vague to form the basis of a grant of entitlement to service connection.  The VA opinions do not address the theory of direct service connection with respect to the Veteran's ovary claim, nor do they address the claimed exposure to herbicides and asbestos.  Finally, none of the opinions address the etiology of the Veteran's currently diagnosed hair loss, eye disorder, sleep disorder, and psychiatric disability.  See McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

On remand an addendum opinion is required to determine whether (1) the Veteran's loss of left ovary is directly related to service, and (2) the Veteran's currently diagnosed conditions are the result of exposure to PCB, herbicides, and/or asbestos during active service.

The SMC issue is inextricably intertwined with the issue of entitlement to service connection for loss of left ovary that is being remanded for additional development.  Issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue(s) have been considered.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board will defer adjudication on this issue until the service connection issue is fully resolved. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA physician who provided the February 2012 opinion (with July 2012 addendum) for review and an addendum medical opinion.  The claims file, to include a copy of this remand, must be made available for review.  The physician should note that it is conceded that the Veteran had some level of exposure to PCBs during service.  The physician is asked to provide the following opinions:

(a) Is it at least as likely as not, i.e., 50 percent probability or greater, that the Veteran's loss of left ovary had its onset during service or is otherwise related to service, to include PCB, herbicide, and/or asbestos exposure?  In answering this question, the examiner should address the undated correspondence from R.J.

(b)  Is it at least as likely as not, i.e., 50 percent probability or greater, that the Veteran's loss of left ovary, eye disorder, hair loss, sleep disorder, breast biopsies with scars, diabetes, thyroid/Graves' disease, psychiatric disability, or irregular menopause are the result of exposure to PCB, herbicides, and/or asbestos during active service?  In answering this question, the examiner should address the undated correspondence from R.J.

(c) If not related to service, the examiner should then provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed eye disorder, hair loss, sleep disorder, or psychiatric disability was caused or aggravated (permanently worsened beyond normal progression) by a thyroid condition/Graves' disease or psychiatric disability (if service-connected).

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the February 2012 examiner is unavailable, the file should be referred to another clinician with sufficient expertise to address the questions set out above.  If it is determined that an examination is required to address any questions posed above, an examination should be scheduled.)
 
2. After the above has been completed, and following completion of any additional evidentiary development deemed appropriate, readjudicate the service connection claims.  After resolving these issues, adjudicate the intertwined issue of SMC based on anatomical loss.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


